 
Exhibit 10.18
 
Garmin Ltd. 2009 Cash Incentive Bonus Plan
 
Bonus Objectives. The Garmin Ltd. 2009 Cash Incentive Bonus  Plan (the “Plan”)
provides for cash bonuses to be paid to eligible employees of Garmin Ltd. (the
“Company”) and its subsidiaries and is designed to provide a performance
incentive to reduce costs, increase efficiencies and foster growth of the
business of the Company.
 
Performance Period. The performance period (“Performance Period”) is from
December 28, 2008 through December 26, 2009.
 
Timing of Bonus Payment.  All bonus payments will be made no later than March
15, 2010.
 
Eligibility for Participation. This Plan is limited to a select group of
individuals on the senior leadership team who are selected by the Compensation
Committee and notified in writing of their eligibility and their individual
bonus target.  A selected employee is referred to herein as a "Participant."
 
Performance Goals.  Applicable performance goals on which bonus payments will be
based will be established by the Compensation Committee and will relate to
Company-wide objectives or objectives that are related to performance of the
individual Participant or of the division, department or function within the
Company in which the Participant works.  Performance Goals may be expressed in
absolute terms or relative terms, based on the level of achievement compared
against one or more prior fiscal years.  The Compensation Committee will
separately establish the Performance Goals for 2009.
 
Eligibility for Bonus Payment. Each of the following criteria must be satisfied
in order for a Participant to be eligible to receive one or more bonus payments,
if any under the Plan:
 
 
(1)
The Company must achieve the Performance Goals as established by the
Compensation Committee.

 
 
(2)
Except as expressly provided in this Plan or as otherwise expressly approved by
the Compensation Committee, a Participant must be employed on a Full-Time Basis
and must be in Good Standing on the applicable bonus payment date in order to be
eligible to receive such payment. "Full-Time Basis" means the Participant is
regularly scheduled to work 30 or more hours per week and “Good Standing” means
the Employee is not the subject of any disciplinary action.

 
 
(3)
If a Participant dies or becomes Disabled (as defined in the Garmin Ltd. 2005
Equity Incentive Plan”) after the end of the Performance Period, the Participant
or his or her estate, as the case may be, will remain eligible to receive the
respective bonus.

 
Bonus Calculation Formula. The bonus amount for each Participant will be based
on (i) the Participant's individual bonus target (“Individual Bonus Target”) and
(ii) the Company's or Participant's level of achievement toward the applicable
Performance Goal.   An applicable bonus payout table illustrating the
anticipated bonus amounts for varying levels of attainment toward the applicable
Performance Goals and each Participant's Individual Bonus Target will be
separately established by the Compensation Committee.

 
 

--------------------------------------------------------------------------------

 
 
Taxes.  Any bonus will be subject to applicable taxes and other required
withholdings.
 
Severability. This Plan is intended to be in conformity with all applicable
federal, state and local laws and regulations. To the extent any provision is
found to be invalid or unenforceable, then such provision will be modified to
the extent possible to reflect the Company’s intentions. All remaining
provisions of the Plan will remain in full force and effect unless otherwise
determined by the Compensation Committee.
 
No Guarantee of Employment.  This Plan is not an employment policy or
contract.  It does not give any Participant the right to remain an employee of
the Company, nor does it interfere with the Company's right to discharge the
employee.


Administration and Interpretation of Plan.  The Company retains the exclusive
right to interpret the terms of this Plan in its sole and absolute discretion.
The interpretation of the Company shall be binding, conclusive and final.

 
 

--------------------------------------------------------------------------------

 